DETAILED ACTION

Claim Rejections - 35 USC § 101
1.                35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

2.                Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claims are drawn to a “computer-readable medium”, and the full scope of computer-readable medium per se covers both transitory and non-transitory media and signals. Applicant’s originally filed specification, See paragraph 00100, does not explicitly limit the computer-readable medium to only non-transitory embodiments. Transitory forms of signal transmission do not constitute a statutory process, machine, manufacture or composition of matter and is thus non-statutory (see MPEP § 2106).  

Specification Objections
The use of the term WEB GUI, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort 

Claim Objections
Claims 1, 3, 6, 7, 9, 14, 15 and 20 objected to because of the following informalities:  the claims do not contain either of the terms “and” or “or” to connect items in the following lists: 
“at least one of access information, communication information, metadata, area of interest, analysis information, processing information” (claims 1, 7, 20)
“at least one of a parallel configuration, sequential configuration, mixed parallel and sequential configuration” (claim 1, 7, 20)
“at least one of a live video stream, pre-recorded video stream, standalone individual video frame, image” (claim 3, 9)
“at least one of a predefined dimension, dynamic dimension” (claim 6, 14)
“at least one of a black-white image, color image” (claim 15)
Claims 2-6 and 8-19 are objected to because of the following informalities: the term “Claim” in the middle of the claim language should not be capitalized.
The use of the term WEB GUI, which is a trade name or a mark used in commerce, has been noted in this application. The trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product. The claim scope is uncertain since a trademark or trade name cannot be used properly to identify any particular material or product.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: registration component, filter component, configuration component, processing component, storage component, in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15, 17, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ananthanarayanan (US PGPub 2019/0205649) in view of Hollander (US PGPub 2019/0370980).
Regarding claim 1, Ananthanarayanan discloses a video processing apparatus comprising: (Ananthanarayanan teaches a video stream analysis technique which uses convolutional neural networks (CNNs) to process video.)
a registration component, the registration component registering configuration information associated with the video information, the configuration information comprising at least one of access information, communication information, metadata, area of interest, analysis information, processing information;  (¶ 0056, 0043 and Fig. 3 teach extracting object areas of interest from whole video frames in order to process the objects. This is a process registering configuration information which comprises areas of interest.)
a filter component, the filter filtering the video frame such that all but the area of interest is excluded in a filtered video frame; (As above, ¶ 0056, 0043 and Fig. 3 teach 
a configuration component, the configuration component configuring a plurality of neural networks in at least one of a parallel configuration, sequential configuration, mixed parallel and sequential configuration that provides a configured plurality of neural networks; (¶ 0024, ¶ 0055 and Fig. 3 teach configuring multiple CNN neural networks, in particular the compressed CNN and GT-CNN for video processing. These are set up in a sequential configuration.)
a processing component, the processing component processing the filtered video frame using the configured plurality of neural networks that provides insight information; (Fig. 3 and ¶ 0055 show the processing pipeline for the neural networks.)
a display, the display providing output to a user. (¶ 0157 teach an output display)
a storage component, the storage component storing the configuration information and insight information in persistent cloud-based storage. (¶ 0155 teaches that storage includes “cloud-based storage accessible via a network, such as the Internet.” ¶ 0008 teaches storing configuration and insight information.)
In the field of video stream analysis Hollander teaches displaying the insight information to the user (Hollander teaches a system for video stream analysis which detects a bounding box and class label of objects in a video for display on a display device.)
It would have been obvious to one of ordinary skill in the art to have combined Ananthanarayanan’s video stream analysis with Hollander’s video stream analysis. Ananthanarayanan teaches an output display but does not mention explicitly what is 
Regarding claim 2, the above combination discloses the video processing apparatus, as defined by Claim 1, further comprising representing the area of interest as a polygon. (Hollander ¶ 0050 teaches representing the area of interest as a bounding box.)
Regarding claim 3, the above combination discloses the video processing apparatus, as defined by Claim 1, wherein the video information comprises at least one of a live video stream, pre-recorded video stream, standalone individual video frame, image. (See Ananthanarayanan, ¶ 0041)
Regarding claim 4, the above combination discloses the video processing apparatus, as defined by Claim 1, wherein the insight information is based on an object detected in the filtered video frame and attributes associated with the object. (Ananthanarayanan Fig. 3 and ¶ 0061 teach using the neural networks to detect objects of a certain class X and their associated frame.)
Regarding claim 5, the above combination discloses the video processing apparatus, as defined by Claim 1, wherein the plurality of neural networks comprises a deep neural network. (As above, Ananthanarayanan ¶ 0024, ¶ 0055 and Fig. 3 teach configuring multiple CNN neural networks, each a deep neural network.)
claim 6, the above combination discloses the video processing apparatus, as defined by Claim 1, wherein the video processing apparatus trains the plurality of neural networks to process an image comprising at least one of a predefined dimension, dynamic dimension. (Hollander ¶ 0044 and Ananthanarayanan ¶ 0154)
Claims 7-9, 11, 13, and 14 are the method claims corresponding to apparatus claims of 1-6. The apparatus necessarily requires method steps. Remaining limitations are rejected similarly. See detailed analysis above. 
Regarding claim 10, the above combination discloses the method, as defined by Claim 7, further comprising: configuring video content metadata that provides configured video content used in processing the filtered video frame, configuring the area of interest, and storing the configured video content metadata and the configured area of interest in the persistent cloud-based storage. (Ananthanarayanan ¶ 0056 and Fig. 3 teach extracting object areas of interest from whole video frames in order to process the objects. Configured metadata includes the top-k index data and frame data 328, among other data. ¶ 0008 teaches storing configuration metadata and areas of interest data.)
Regarding claim 12, the above combination discloses the method, as defined by Claim 7, further comprising providing the insight information in response to receiving a request for video frame processing. (Ananthanarayanan ¶ 0055 and Fig. 3 teach that the insight information is generated in response to a query 320 for video analysis.)
Regarding claim 15, the above combination discloses the method, as defined by Claim 7, further comprising training the plurality of neural networks to process at least one of a black-white image, color image. (Ananthanarayanan teaches processing 
Regarding claim 17, the above combination discloses the method, as defined by Claim 7, further comprising: configuring a processing pipeline comprising the insight information that provides an aggregation, executing the configured processing pipeline, and storing the aggregation in the persistent cloud-based storage. (Ananthanarayanan Fig. 3 and ¶ 0061 teach using the neural networks to detect objects of a certain class X and their associated frame and return the aggregated collection of frames. ¶ 0008 teaches storage.)
Regarding claim 19, the above combination discloses the method, as defined by Claim 17, further comprising providing an API access to the aggregation in response to a request to initiate calculation and retrieval of the aggregation. (Ananthanarayanan ¶ 0055 and Fig. 3 teach that the aggregation insight information is generated in response to a query 320 for video analysis, a request to initiate calculation and retrieval. The prior art does not expressly disclose that the results are provided to an API, but Examiner notes that the concept of using providing the results to a programming interface for interaction between applications would have been obvious to incorporate with predictable result and without undue experimentation. This is not considered a non-obvious improvement over the prior art. Official Notice is applied here.)
.  

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ananthanarayanan (US PGPub 2019/0205649) in view of Hollander (US PGPub 2019/0370980) and Millin (US PGPub 20190327179).
Regarding claim 16, the above combination discloses the method, as defined by Claim 7, further comprising: scaling up a computational resource associated with the plurality of neural networks in response to receiving configuration information comprising video information to be processed, (Ananthanarayanan ¶ 0023-0025 discusses scaling up computational resources to process the video stream, for example at query time.)
In the field of cloud computing Millin teaches scaling up comprising requesting a cloud provider API to provide additional computational resources, and scaling down computational resources in response to receiving a stop command, the scaling down comprising requesting the cloud provider API to release existing computational resources used for processing the filtered video frame. (¶ 0119, “on-demand computing resources can afford flexibility to managed network 300, including the ability to quickly scale cloud services up or down through the click of a button, an API call, or an enterprise rule.”)
It would have been obvious to one of ordinary skill in the art to have combined the above combination’s video stream processing with Millin’s system for data .

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ananthanarayanan (US PGPub 2019/0205649) in view of Hollander (US PGPub 2019/0370980) and WebGUI (“Features”).
Regarding claim 18, the above combination discloses the method, as defined by Claim 17, further comprising providing access to the aggregation in response to a request to initiate calculation and retrieval of the aggregation. (Ananthanarayanan ¶ 0055 and Fig. 3 teach that the aggregation insight information is generated in response to a query 320 for video analysis, a request to initiate calculation and retrieval.)
In the field of content management systems WebGUI teaches a Web GUI interface (¶ 1, WebGUI is a content management system and web application framework, which allows for easy management of content such as photo galleries.)
It would have been obvious to one of ordinary skill in the art to have combined the above combination’s video stream processing with WebGUI’s content management 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raphael Schwartz whose telephone number is (571)270-3822.  The examiner can normally be reached on Monday to Friday 9am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/RAPHAEL SCHWARTZ/           Examiner, Art Unit 2661                                                                                                                                                                                             

/VINCENT RUDOLPH/           Supervisory Patent Examiner, Art Unit 2661